Citation Nr: 1732406	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1960 to December 1963  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony at a hearing before the undersigned in April 2014.  A transcript of this hearing is of record.

In May 2014, the Board, in pertinent part, remanded the case for further development to include a competent medical examination of the dental disorder claim.  Such an examination was accomplished in September 2015, and all other development directed by the Board's remand regarding this claim appears to have been substantially accomplished.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Further, the Board indicated in the May 2014 remand that the treatment issue was part of the appeal, as the Veteran professed entitlement to service connection for dental treatment purposes  at his April 2014 hearing.  However, in dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  In any event, the December 2015 Supplemental Statement of the Case (SSOC) reflects the claim for dental treatment had been forwarded to the nearest VAMC, which indicates the claim was decided in his favor.  

The Board further notes that the May 2014 remand also included the issue of entitlement to service connection for Eustachian tube dysfunction.  However, while on remand a December 2015 rating decision recognized this disability as part of the service-connected hearing loss disability, and assigned a 10 percent rating effective September 3, 2015.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Although the Veteran submitted a timely Notice of Disagreement (NOD) regarding the effective date for that rating, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated on that issue in November 2016.  Moreover, he was sent correspondence in May 2017 that he did not perfect a timely appeal on this issue.  Consequently, the Board does not have jurisdiction to address this claim.  


FINDINGS OF FACT

The preponderance of the competent evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid.


CONCLUSION OF LAW

The criteria for a grant of service connection for a dental disorder for compensation purposes are not met. 38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.306, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has criticized the handling of his appeal to the extent if affects the level and type of dental treatment he may need.  See, e.g., August 2016 statement from Veteran.  However, it does not appear he has identified any deficiency regarding the notification and assistance he has received regarding the issue of service connection for a dental disorder for compensation purposes.  For example, no inaccuracies are identified with respect to the findings of the September 2015 VA dental examination.  Moreover, no deficiency is identified with respect to the conduct of his April 2014 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has been diagnosed with dental attrition.  He contends that it is due to his in-service nasal fracture.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381 (b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran sustained an in-service nasal fracture in April 1963, and service connection has been established for residuals thereof.  Further, VA examinations in January 2010 and September 2015 have concluded his dental attrition is due to the in-service nasal fracture.  In other words, his dental attrition is due to in-service trauma.  However, service connection for compensation purposes is only warranted for certain dental conditions.  Specifically, dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

In this case, the Board previously determined in the May 2014 remand that the January 2010 VA examination did not specifically address whether the Veteran's documented missing teeth are due to the "bone loss through trauma," so as to warrant VA disability compensation.  The more recent September 2015 VA examination found the Veteran did not have any anatomical loss or bony injury of the mandible, maxilla, or teeth; nor osteomyelitis/osteoradionecrosis.  Stated another way, the September 2015 VA examiner did not find the Veteran had any of the types of dental conditions for which compensation may be paid.  Moreover, the September 2015 VA examiner's findings appear consistent with the other evidence of record.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 Fed. Cir. 2001).  Therefore, the Veteran does not satisfy the requirements for the establishment of service connection for a dental disorder for compensation purposes, and the claim must be denied.

The Board reiterates that, as discussed in the Introduction, the issues of entitlement to dental treatment is nor presently before it for adjudication.  Nevertheless, the Board wishes to emphasize that its determination service connection is not warranted for a dental disorder for compensation purposes does not preclude the Veteran's entitlement to dental treatment from VA.  In fact, the finding that his dental attrition is due to in-service trauma supports his entitlement to such benefits.  For example, Class II (a) criteria provides that dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161; 38 U.S.C.A. § 1712(a)(1)(C).


ORDER

Service connection for a dental disorder for compensation purposes is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


